UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21131 John Hancock Preferred Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: July 31 Date of reporting period: January 31, 2008 ITEM 1. REPORT TO SHAREHOLDERS. Portfolio summary Top 10 holdings 1 Nexen, Inc., 7.35% 3.7% Interstate Power & Light Co., 8.375%, Ser B 2.5% DPL Capital Trust II, 8.125%, 09-01-31 3.3% PFGI Capital Corp., 7.75% 2.4% Viacom, Inc., 6.85% 2.8% BGE Capital Trust II, 6.20% 2.3% MetLife, Inc., 6.50%, Ser B 2.7% ING Groep NV, 7.05% 2.2% FPC Capital I, 7.10%, Ser A 2.6% Telephone & Data Systems, Inc., 7.60%, Ser A 2.1% Industry distribution 1 Electric utilities 23% Broadcasting & cable TV 3% Other diversified financial services 12% Regional banks 3% Investment banking & brokerage 8% Integrated telecommunication services 3% Diversified banks 7% Movies & entertainment 3% Gas utilities 6% Real estate management & development 2% Multi-line insurance 5% Automobile manufacturers 2% Multi-utilities 5% Wireless telecommunication services 2% Life & health insurance 5% Agricultural products 2% Consumer finance 4% Specialized finance 1% Oil & gas exploration & production 4% 1 As a percentage of the Funds total investments on January 31, 2008. Preferred Income Fund | Semiannual Report 6 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 1-31-08 (unaudited) This schedule is divided into six main categories: bonds, capital preferred securities, common stocks, preferred stocks, purchased options and short-term investments. Bonds, capital preferred securities, common stocks and preferred stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 3.41% (Cost $19,639,848) Electric Utilities 1.89% Black Hills Corp., Note 6.500% 05-15-13 BBB $5,950 6,187,530 Entergy Gulf States, Inc., 1st Mtg Bond 6.200 07-01-33 BBB+ 5,000 4,608,960 Gas Utilities 1.52% Southern Union Co., Jr Sub Note Ser A 7.200 11-01-66 BB 8,800 8,655,926 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Capital preferred securities 10.19% (Cost $55,492,365) Diversified Banks 1.28% Lloyds TSB Bank Plc, (United Kingdom) (F) 6.90% 11-29-49 A+ $7,500 7,331,250 Electric Utilities 4.88% DPL Capital Trust II 8.125 09-01-31 BB+ 24,000 27,858,240 Gas Utilities 4.03% KN Capital Trust I, Ser B 8.56 04-15-27 B 17,500 15,925,000 KN Capital Trust III 7.63 04-15-28 B 8,000 7,086,112 Issuer Shares Value Common stocks 0.96% (Cost $6,971,743) Electric Utilities 0.32% Great Plains Energy, Inc. 65,000 1,812,200 Multi-Utilities 0.64% TECO Energy, Inc. 220,000 3,667,400 See notes to financial statements Semiannual Report | Preferred Income Fund 7 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Preferred stocks 133.88% (Cost $801,492,190) Agricultural Products 2.35% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 143,000 13,437,538 Automobile Manufacturers 2.85% Ford Motor Co., 7.50% CCC+ 40,000 692,000 General Motors Corp., 7.25%, Ser 04-15-41 B 378,700 6,570,445 General Motors Corp., 7.25%, Ser 07-15-41 B 82,000 1,453,040 General Motors Corp., 7.25%, Ser 02-15-52 B 254,300 4,330,729 General Motors Corp., 7.375%, Ser 05-15-48 B 50,000 884,000 General Motors Corp., 7.375%, Ser 10-01-51 B 129,000 2,328,450 Broadcasting & Cable TV 4.46% CBS Corp., 6.75% BBB 193,600 4,563,152 Comcast Corp., 7.00% BBB+ 232,000 5,614,400 Comcast Corp., 7.00%, Ser B BBB+ 629,000 15,272,120 Consumer Finance 6.33% Ford Motor Credit Co., 7.60% B1 308,500 5,907,775 HSBC Finance Corp., 6.00% AA 134,200 3,184,566 HSBC Finance Corp., 6.36%, Depositary Shares, Ser B A 297,000 6,902,280 HSBC Finance Corp., 6.875% AA 404,800 9,877,120 SLM Corp., 6.00% BBB 194,100 3,682,077 SLM Corp., 6.97%, Ser A BB 147,391 6,604,591 Diversified Banks 8.71% BAC Capital Trust IV, 5.875% A+ 30,000 664,800 Bank One Capital Trust VI, 7.20% A 81,100 2,034,799 Barclays Bank Plc, 7.10%, Ser 3 (United Kingdom) (F) A+ 55,000 1,389,850 Fleet Capital Trust VIII, 7.20% A+ 489,250 12,226,358 HSBC Holdings Plc, 6.20%, Ser A (United Kingdom) (F) A 161,000 3,847,900 Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) (F) A 550,900 12,229,980 Royal Bank of Scotland Group Plc, 6.35%, Ser N, ADR (United Kingdom) (F) A 25,000 600,000 Royal Bank of Scotland Group Plc, 7.25%, Ser T (United Kingdom) (F) A 59,000 1,504,500 Santander Finance Preferred SA, Unipersonal, 6.41%, Ser 1 (Spain) (F) A+ 225,000 5,316,750 USB Capital VIII, 6.35%, Ser 1 A+ 179,800 4,360,150 USB Capital X, 6.50% A+ 45,000 1,102,050 Wachovia Preferred Funding Corp., 7.25%, Ser A A 69,000 1,747,770 Wells Fargo Capital Trust IV, 7.00% AA 108,100 2,708,986 Electric Utilities 27.47% Duquesne Light Co., 6.50% BB 73,650 3,806,784 Entergy Arkansas, Inc., 6.70% AAA 25,300 650,210 Entergy Mississippi, Inc., 7.25% A 363,900 9,188,475 FPC Capital I, 7.10%, Ser A BBB 884,891 22,157,671 See notes to financial statements Preferred Income Fund | Semiannual Report 8 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Electric Utilities (continued) FPL Group Capital Trust I, 5.875% BBB+ 502,200 $12,027,690 FPL Group Capital, Inc., 7.45%, Ser E BBB+ 110,000 2,871,000 Georgia Power Capital Trust VII, 5.875% BBB+ 250,600 5,971,798 Georgia Power Co., 6.00%, Ser R A 415,497 10,387,425 HECO Capital Trust III, 6.50% BB+ 375,400 8,821,900 Interstate Power & Light Co., 8.375%, Ser B Baa2 700,000 20,825,000 NSTAR Electric Co., 4.78% A 15,143 1,241,726 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 300,000 7,218,750 PPL Energy Supply, LLC, 7.00% BBB 563,160 14,377,475 Southern California Edison Co., 6.125% BBB 119,000 11,635,975 Virginia Power Capital Trust, 7.375% BBB 596,250 15,055,312 Westar Energy, Inc., 6.10% AA 97,300 2,485,042 Xcel Energy, Inc., 7.60% BBB 320,000 8,112,000 Gas Utilities 3.21% Southern Union Co., 5.00%, Conv BBB 10,000 483,700 Southern Union Co., 7.55% BB 296,600 7,459,490 Southwest Gas Capital II, 7.70% BB 412,400 10,384,232 Integrated Telecommunication Services 4.26% AT&T, Inc., 6.375% A 66,000 1,646,040 Telephone & Data Systems, Inc., 6.625% BB+ 233,000 4,660,000 Telephone & Data Systems, Inc., 7.60%, Ser A BB+ 816,553 18,045,821 Investment Banking & Brokerage 11.81% Bear Stearns Capital Trust III, 7.80% BBB+ 187,300 4,665,643 Goldman Sachs Group, Inc., 6.20%, Ser B A 460,000 11,362,000 Lehman Brothers Holdings Capital Trust III, 6.375%, Ser K A 150,000 3,480,000 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A 175,600 7,568,360 Merrill Lynch Preferred Capital Trust III, 7.00% A 366,400 8,984,128 Merrill Lynch Preferred Capital Trust IV, 7.12% A 278,752 6,899,112 Merrill Lynch Preferred Capital Trust V, 7.28% A 367,000 9,116,280 Morgan Stanley Capital Trust III, 6.25% A 192,400 4,367,480 Morgan Stanley Capital Trust IV, 6.25% A 57,000 1,268,250 Morgan Stanley Capital Trust V, 5.75% A1 347,000 7,332,110 Morgan Stanley Capital Trust VI, 6.60% A 100,000 2,375,000 Life & Health Insurance 3.19% Lincoln National Capital VI, 6.75%, Ser F A 175,800 4,310,616 PLC Capital Trust IV, 7.25% BBB+ 224,600 5,437,566 PLC Capital Trust V, 6.125% BBB+ 256,000 5,532,160 Prudential Plc, 6.50% (United Kingdom) (F) A 122,000 2,982,900 Movies & Entertainment 4.18% Viacom, Inc., 6.85% BBB 985,065 23,838,573 See notes to financial statements Semiannual Report | Preferred Income Fund 9 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Multi-Line Insurance 11.60% Aegon NV, 6.375% (Netherlands) (F) A 444,900 10,601,967 Aegon NV, 6.50% (Netherlands) (F) A 116,100 2,767,824 ING Groep NV, 6.125% (Netherlands) (F) A 61,500 1,450,785 ING Groep NV, 6.20% (Netherlands) (F) A 156,993 3,736,433 ING Groep NV, 7.05% (Netherlands) (F) A 760,100 18,751,667 ING Groep NV, 7.20% (Netherlands) (F) A 100,000 2,485,000 ING Groep NV, 7.375% (Netherlands) (F) A 120,500 3,089,620 MetLife, Inc., 6.50%, Ser B BBB 950,500 23,325,270 Multi-Utilities 6.72% Baltimore Gas & Electric Co., 6.99%, Ser 1995 Ba1 40,000 4,107,500 BGE Capital Trust II, 6.20% BBB 836,825 19,615,178 DTE Energy Trust I, 7.80% BB+ 140,400 3,525,444 PNM Resources, Inc., 6.75%, Conv BB+ 284,500 10,495,205 Public Service Electric & Gas Co., 4.18%, Ser B BB+ 7,900 608,300 Oil & Gas Exploration & Production 5.79% Chesapeake Energy Corp., 6.25%, Conv (G) B+ 4,530 1,357,301 Nexen, Inc., 7.35% (Canada) (F) BB+ 1,261,000 31,714,150 Other Diversified Financial Services 17.64% ABN AMRO Capital Funding Trust V, 5.90% A 626,100 13,855,593 ABN AMRO Capital Funding Trust VII, 6.08% A 338,000 7,696,260 Bank of America Corp., 6.204%, Depositary Shares, Ser D A+ 305,000 7,179,700 Citigroup Capital VII, 7.125% A 336,500 8,362,025 Citigroup Capital VIII, 6.95% A 658,600 15,892,018 Citigroup Capital X, 6.10% A 40,000 886,800 Citigroup Capital XI, 6.00% A 25,000 550,250 DB Capital Funding VIII, 6.375% A+ 471,250 11,295,863 DB Capital Trust II, 6.55% A+ 526,750 12,884,305 JPMorgan Chase Capital X, 7.00%, Ser J A 615,100 15,469,765 JPMorgan Chase Capital XI, 5.875%, Ser K A 289,700 6,637,027 Real Estate Management & Development 3.79% Duke Realty Corp., 6.50%, Depositary Shares, Ser K BBB 110,000 2,409,000 Duke Realty Corp., 6.60%, Depositary Shares, Ser L BBB 109,840 2,443,940 Duke Realty Corp., 6.625%, Depositary Shares, Ser J BBB 66,525 1,476,190 Public Storage, Inc., 6.45%, Depositary Shares, Ser X BBB+ 25,000 566,000 Public Storage, Inc., 6.50%, Depositary Shares, Ser W BBB+ 100,000 2,278,000 Public Storage, Inc., 7.50%, Depositary Shares, Ser V BBB+ 497,643 12,465,957 Regional Banks 4.39% KeyCorp Capital VI, 6.125% BBB 25,900 566,433 PFGI Capital Corp., 7.75% A 796,000 20,521,915 Wachovia Corp., 8.00% A 150,000 3,955,500 Reinsurance 0.57% RenaissanceRe Holdings Ltd., 6.08%, Ser C (Bermuda) (F) BBB+ 153,100 3,230,410 See notes to financial statements Preferred Income Fund | Semiannual Report 10 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Specialized Finance 1.10% CIT Group, Inc., 6.35%, Ser A BBB+ 145,000 3,137,800 Repsol International Capital Ltd., 7.45%, Ser A (Cayman Islands) (F) BB+ 123,610 3,137,222 Thrifts & Mortgage Finance 0.99% Sovereign Capital Trust V, 7.75% BB+ 239 5,628,600 Wireless Telecommunication Services 2.47% United States Cellular Corp., 7.50% BB+ 582,460 14,083,883 Number of Exercise Expiration Issuer contracts price date Value Purchased options 0.02% (Cost $353,865) Options  Puts 0.01% iShares S&P SmallCap Index Fund 2,202 $88 March 08 77,070 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 0.17% (Cost $992,000) Government U.S. Agency 0.17% Federal Home Loan Bank, Discount Note 1.85% (Y) 02-01-08 AAA $992 992,000 Total investments (Cost $884,942,011) 148.63% Other assets and liabilities, net 0.43% Fund preferred shares, at liquidation value (49.06%) Total net assets applicable to common shareholders 100.00% The percentage shown for each investment category is the total value of that category, at liquidation value, as a percentage of the net assets applicable to common shareholders. ADR American Depositary Receipt (A) Credit ratings are unaudited and are rated by Moodys Investors Service or Fitch where Standard & Poors ratings are not available unless indicated otherwise. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (G) Security rated internally by John Hancock Advisers, LLC. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $13,437,538 or 2.35% of the net assets applicable to common shareholders as of January 31, 2008. (Y) Represents current yield as of January 31, 2008. See notes to financial statements Semiannual Report | Preferred Income Fund 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 1-31-08 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments at value (cost $884,942,011) $848,515,658 Cash 802 Cash collateral at broker for future contracts (Note 2) 1,260,000 Receivable for investments sold 1,362,832 Dividends and interest receivable 3,721,060 Receivable from affiliates 131,893 Total assets Liabilities Unrealized depreciation of swap contracts (Note 2) 2,955,611 Payable for futures variation margin (Note 2) 754,688 Payable to affiliates Management fees 13,923 Other 101,516 Other payables and accrued expenses 177,146 Total liabilities Auction Preferred Shares (APS) Series M, including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 2,240 shares issued, liquidation preference of $25,000 per share APS Series T, including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 2,240 shares issued, liquidation preference of $25,000 per share APS Series W, including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 2,240 shares issued, liquidation preference of $25,000 per share APS Series TH, including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 2,240 shares issued, liquidation preference of $25,000 per share APS Series F, including accrued dividends, unlimited number of shares of beneficial interest authorized with no par value, 2,240 shares issued, liquidation preference of $25,000 per share Net assets Common shares capital paid-in 611,606,906 Accumulated net realized gain on investments, financial futures contracts and swap contracts 6,467,594 Net unrealized depreciation of investments, financial futures contracts and swap contracts (43,870,424) Accumulated distributions in excess of net investment income (3,326,786) Net assets applicable to common shares Net asset value per common share Based on 25,807,938 shares of beneficial interest outstanding  unlimited number of shares authorized with no par value. $22.12 See notes to financial statements Preferred Income Fund | Semiannual Report 12 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 1-31-08 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) and distributions paid to APS shareholders for the period stated. Investment income Dividends (net of foreign withholding taxes of $7,512) $27,423,376 Interest 3,212,542 Total investment income Expenses Investment management fees (Note 3) 3,182,900 Accounting and legal services fees (Note 3) 54,252 APS auction fees 358,116 Custodian fees 81,295 Printing fees 40,384 Professional fees 35,490 Trustees fees 20,951 Transfer agent fees 18,449 Registration and filing fees 14,780 Miscellaneous 18,610 Total expenses Less expense reductions (Note 3) (661,291) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments 2,493,070 Financial futures contracts (3,249,922) Swap contracts 1,071,797 Change in net unrealized appreciation (depreciation) of Investments (8,483,417) Financial futures contracts (4,688,501) Swap contracts (4,835,290) Net realized and unrealized loss Distributions to APS Distributions to APS Series M (1,492,130) Distributions to APS Series T (1,473,628) Distributions to APS Series W (1,522,665) Distributions to APS Series TH (1,490,780) Distributions to APS Series F (1,482,741) Increase in net assets from operations 1 Semiannual period from 8-1-07 to 1-31-08. See notes to financial statements Semiannual Report | Preferred Income Fund 13 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 7-31-07 1-31-08 1 Increase (decrease) in net assets From operations Net investment income $55,133,776 $27,471,982 Net realized gain 10,246,873 314,945 Change in net unrealized appreciation (depreciation) (16,784,780) (18,007,208) Distributions to APS (14,161,545) (7,461,944) Increase in net assets resulting from operations Distributions to common shareholders From net investment income (47,933,930) (24,001,383) From net realized gain (5,449,360) (3,948,356) From Fund share transactions (Note 4)  Total decrease Net assets Beginning of period 613,595,464 596,509,254 End of period 2 1 Semiannual period from 8-1-07 to 1-31-08. Unaudited. 2 Includes accumulated (distributions in excess) net investment income of $664,559 and $3,326,786, respectively. See notes to financial statements Preferred Income Fund | Semiannual Report 14 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Period ended 7-31-03 1,2 7-31-04 1 7-31-05 1 7-31-06 7-31-07 1-31-08 3 Per share operating performance Net asset value, beginning of period 4 Net investment income 5 2.02 2.31 2.30 2.24 2.13 1.06 Net realized and unrealized gain (loss) on investments 1.32 (0.25) 1.16 (1.66) (0.25) (0.68) Distributions to APS (0.12) (0.13) (0.26) (0.45) (0.55) (0.29) Total from investment operations Less distributions to common shareholders From net investment income (1.80) (2.16) (2.01) (1.86) (1.86) (0.93) From net realized gain  (0.33)  (0.20) (0.21) (0.15) Capital charges Offering costs related to common shares (0.02)      Offering costs and underwriting discounts related to APS (0.13)           Net asset value, end of period Per share market value, end of period Total return at net asset value 6,7 (%) 8 8 9 Total return at market value 6,7 (%) 9 Ratios and supplemental data Net assets applicable common shares, end of period (in millions) $645 $633 $663 $614 $597 $571 Ratio of net expenses to average net assets 11 (%) 1.00 12 1.02 1.02 1.03 1.03 1.12 12 Ratio of gross expenses to average net assets 13 (%) 1.28 12 1.31 1.31 1.31 1.32 1.35 12 Ratio of net investment income to average net assets 14 (%) 9.11 12 9.21 9.03 9.14 8.77 9.69 12 Portfolio turnover (%) 20 9 21 24 18 15 6 9 Senior securities Total value of APS outstanding (in millions) $280 $280 $280 $280 $280 $280 Involuntary liquidation preference per unit (in thousands) $25 $25 $25 $25 $25 $25 Average market value per unit (in thousands) $25 $25 $25 $25 $25 $25 Asset coverage per unit 15 $83,686 $79,892 $83,539 $79,097 $78,080 $75,588 See notes to financial statements Semiannual Report | Preferred Income Fund 15 F I N A N C I A L S T A T E M E N T S Notes to Financial Highlights 1 Audited by previous Independent Registered Public Accounting Firm. 2 Inception period from 8-27-02 to 7-31-03. 3 Semiannual period from 8-1-07 to 1-31-08. Unaudited. 4 Reflects the deduction of a $1.125 per share sales load. 5 Based on the average of the shares outstanding. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during the periods. 8 Unaudited. 9 Not annualized. 10 Assumes dividend reinvestment and a purchase at the offering price of $25.00 per share on the inception date and a sale at the current market price on the last day of the period. 11 Ratios calculated on the basis of net expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of net expenses would have been 0.72%, 0.71%, 0.72%, 0.71%, 0.71% and 0.75% for the years ended 7-31-03, 7-31-04, 7-31-05, 7-31-06, 7-31-07 and the period ended 1-31-08, respectively. 12 Annualized. 13 Ratios calculated on the basis of gross expenses relative to the average net assets of common shares that does not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the annualized ratios of gross expenses would have been 0.92%, 0.91%, 0.92%, 0.91%, 0.91% and 0.90% for the years ended 7-31-03, 7-31-04, 7-31-05, 7-31-06, 7-31-07 and the period ended 1-31-08, respectively. 14 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratios of net investment income would have been 6.59%, 6.43%, 6.33%, 6.33%, 6.08% and 6.47% for the years ended 7-31-03, 7-31-04, 7-31-05, 7-31-06, 7-31-07 and the period ended 1-31-08, respectively. 15 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding as of the applicable 1940 Act Evaluation Date, which may differ from the financial reporting date. See notes to financial statements Preferred Income Fund | Semiannual Report 16 Notes to financial statements (unaudited) Note 1 Organization John Hancock Preferred Income Fund (the Fund) is a diversified closed-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
